Citation Nr: 0304240	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-13 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for ear pain.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims of 
service connection for ear pain and a psychiatric disorder.  
In November 2000, the Board remanded the veteran's appeal for 
further evidentiary development as well as to seek 
clarification as to whether the veteran intended to withdraw 
the claim of service connection for ear pain.  On remand, the 
veteran notified VA that he did not intend to withdraw any of 
the issues on appeal.  In October 2002, the appeal was 
returned to the Board.  In December 2002, the Board mailed 
notification to the veteran of the date and time of his 
requested central officer hearing.  The notification was 
mailed to the veteran's last address of record.  The notice 
letter was returned to the Board as undeliverable.  See Wood 
v. Derwinski, 1 Vet. App. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ("the duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence."); Hyson v. Brown, 
5 Vet. App. 262 (1993) (In the normal course of events, it is 
the burden of the veteran (appellant) to keep the VA apprised 
of their whereabouts.  If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find 
him.).



FINDINGS OF FACT

1.  The veteran's complaints of ear pain have not been found 
to be a symptom of an identified medical condition.

2.  The veteran does not have a psychiatric disorder due to 
military service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for ear 
pain is legally insufficient.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2002); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

2.  The veteran's psychiatric disorder was neither incurred 
in nor aggravated by military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notified the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of the information necessary to 
substantiate his claims by means of the discussions by the 
RO, and/or the Board, in a rating decision, a statement of 
the case, supplemental statements of the cases, in letters, 
and in a Board remand.  See RO decision dated in May 1999; 
hearing officer decision dated in September 1999; statement 
of the case issued in June 1999; supplemental statements of 
the case issued in September 1999, May 2001, and September 
2001; RO letters to the veteran dated in January 2001 and 
April 2002; and the Board remand dated in November 2000 
Board.  In the above documents, the veteran was specifically 
told that in order to establish service connection for the 
claimed disabilities he had to provide medical evidence 
showing that he had current disabilities and these 
disabilities were caused or aggravated by his military 
service.  Therefore, the Board finds that VA has no 
outstanding duty to inform the veteran of the information 
necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See RO decision dated in May 1999; hearing officer decision 
dated in September 1999; statement of the case issued in June 
1999; supplemental statements of the case issued in September 
1999, May 2001, and September 2001; RO letters to the veteran 
dated in January 2001 and April 2002; and the Board remand 
dated in November 2000 Board. 

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the RO 
obtained the veteran's available service medical records from 
the National Personnel Records Center.  In addition, a review 
of the record on appeal shows the veteran was given notice 
that he needed to file with the RO the name and address of 
all places that he received treatment for his claimed 
disabilities to help establish his claims.  The RO thereafter 
obtained all of the veteran's available and identified post-
service medical records.  Moreover, following the Board's 
remand, the RO requested and obtained the identified and 
missing VA treatment records from VA medical centers (VAMCs) 
identified by the veteran as places at which he had received 
treatment.  In addition, in reply to the RO's and/or the 
Board's notice to the veteran that he needed to file any 
evidence he had that could substantiate his claims, the 
veteran and his representative filed written arguments in 
support of the veteran's claim and the veteran testified at a 
personal hearing.  Additionally, a review of the record on 
appeal shows VA obtained an examination of the veteran to 
obtain medical opinion evidence as to the issues on appeal.  
Lastly, the Board notes that a review of the record on appeal 
shows that the veteran notified VA on two separate occasions 
that, as far as he knew, he had already filled with the RO 
all evidence he had in his possession that could support his 
claims.  At these times, he also reported that there was no 
outstanding and available medical evidence that VA could 
obtain that would substantiate his claims.  See veteran's 
February 2001 letter and the RO's May 2001 contact report.  
Therefore, the Board finds that VA has met both parts of its 
notice duties.

Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
reconsideration of the requirements of the VCAA.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for reconsideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App.  384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of these issues, adjudication of the claims at 
this juncture may go forward because it poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service Connection for Ear Pain

Initially, as to the veteran's claim of service connection 
for ear pain, the Board acknowledges that the veteran argues 
that he has ear pain and that this ear pain was caused by his 
military service.  (Parenthetically, the Board notes that, 
while in-service medical records show complaints, diagnoses, 
or treatment for hearing loss and post-service medical 
records show complaints, diagnoses, or treatment for hearing 
loss an/or tinnitus, these records are negative for 
complaints, diagnoses, or treatment for ear pain.)  However, 
service connection may only be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  With respect to a claim 
of entitlement to service connection for pain, the Court has 
said that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999). 

Therefore, because the veteran's complaints of ear pain has 
not been found to be a symptom of an identified medical 
condition, other then possibly part of his already service 
connected tinnitus and/or left ear hearing loss, regardless 
of the character or quality of any evidence that the veteran 
might submit, the ear pain cannot be recognized as a separate 
disability for compensation purposes.  Because the veteran's 
condition is not a disability that has been recognized as 
such for VA compensation purposes, there is no legal basis 
upon which to grant service connection.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. § 3.303(c), Part 4 (2002).  Accordingly, the 
veteran's claim of service connection for ear pain must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).

Service Connection for a Psychiatric Disorder

The veteran contends that his psychiatric disorder was caused 
by his military service.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A psychoses, if manifest to a degree of 
10 percent within one year after separation from service, may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal include a medical nexus opinion that 
tends to show a relationship between a current psychiatric 
disorder and the veteran's military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there); See also Hickson v. West, 12 Vet. App. 247 
(1999).  

Specifically, service medical records, including a December 
1987 separation examination, were negative for complaints, 
diagnoses, or treatment for a psychiatric disorder.  
Thereafter, post-service medical records showed the veteran's 
complaints and/or treatment for psychiatric disorders, 
variously diagnosed as drug induced psychoses, paranoid 
schizophrenia, a psychoses, psychotic, schizophrenic, and/or 
schizophrenia, beginning in May 1996.  See VA treatment 
records dated in May 1996, June 1996, August 1996, and 
September 1996; private treatment records from Kedren 
Community Mental Health Center dated in September 1997 and 
October 1997; a Hearing Certificate dated in September 1997; 
and VA examination report dated in March 2001.  
(Parenthetically, the Board notes that a review of the record 
on appeal also shows the veteran complaints, diagnoses, 
and/or treatment for poly-substance dependence starting in 
May 1996.)

As to the origins or etiology of the veteran's current 
psychiatric disorder, most recent diagnosed by the March 2001 
VA examiner as schizophrenia, the VA examiner opined that he 
was ". . . unable to determine with certainty the etiology 
of the schizophrenia of this veteran.  Schizophrenia is 
believed to be genetically influenced, but etiology is 
unknown."  The record on appeal is negative as to any other 
opinion as to the origins or etiology of the veteran's 
current psychiatric disorder.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  

Therefore, the Board finds that the record on appeal does not 
include either in-service complaints, diagnoses, or treatment 
for a psychiatric disorder nor medical opinion evidence 
linking current psychiatric disorder to military service.  In 
addition, because the record on appeal does not show the 
veteran being diagnosed with a psychoses until more then 
eight years after his separation from military service, 
38 C.F.R. §§ 3.307, 3.309 cannot help the veteran in 
establishing his claim for service connection for a 
psychiatric disorder.  Accordingly, the Board finds that the 
weight of the evidence is against the veteran's claim of 
service connection for a psychiatric disorder and this claim 
must be denied.  38 U.S.C.A. § 1131.

In reaching the above conclusions, the Board has taken into 
account the veteran's and his representative's written 
statements to the RO as well as the veteran's August 1999 
personal hearing testimony.  Specifically, at the personal 
hearing, the veteran testified that, while he had fights and 
problems dealing with his boss while in military service, he 
did received treatment for a psychiatric disorder while in 
military service.  In fact, his first psychiatric treatment 
was not obtained until approximately 1995.  And, in May 1996, 
he was diagnosed as being psychotic.  He also reported that, 
while he was currently not taking medication for his 
problems, he had done so in the past.  Thereafter, the 
veteran testified about his adverse psychiatric 
symptomatology and the problems these caused.

Initially, the Board recognizes that the veteran and his 
representative are competent to describe visible symptoms or 
manifestations of a disease or disability during and after 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result there from).  
Nevertheless, neither the veteran nor his representative has 
been shown to be competent to provide medical nexus evidence.  
See Espiritu, supra, Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, there 
statements cannot provide the veteran with the missing 
medical nexus opinion. 


ORDER

Service connection for ear pain is denied.

Service connection for a psychiatric disorder is denied.


REMAND

The Board notes that the veteran, in June 1994, filed a 
timely notice of disagreement with rating decision dated in 
May and June of 1994.  In these decisions, the RO granted 
service connection for left ear hearing loss and tinnitus, 
each evaluated as non-compensable (zero percent), and 
effective from February 9, 1994.  The RO also denied service 
connection for a disability of the chest muscle, and denied 
entitlement to a compensable rating for multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2002).  While a review of the record on appeal 
reveals that the RO, in a September 1999 Hearing Officer's 
decision, assigned a 10 percent for the veteran's service-
connected tinnitus, effective from January 15, 1999.  
Nonetheless, the record indicates that a Statement of the 
Case has not been furnished to the veteran that addresses the 
issues of (1) service connection for a disability of the 
chest muscle; (2) an initial compensable evaluation for 
hearing loss in the left ear; (3) an initial compensable 
evaluation for the period from February 9, 1994 to January 
14, 1999, for tinnitus; (4) an extra-scheduler evaluation 
under 38 C.F.R. § 3.321(b)(1), for tinnitus; and (5) a 
compensable rating for multiple non-compensable service-
connected disabilities under 38 C.F.R. § 3.324, prior to 
January 15, 1999.  Accordingly, the issues are remanded to 
the RO for the issuance of a Statement of the Case and for 
such further development as may be necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The remanding of these issues must not be read as an 
acceptance of jurisdiction over the same by the Board.   The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1994) (emphasis added.)  The RO 
should return the issues to the Board only if the veteran 
perfects his appeal in full accordance with the provisions of 
38 U.S.C.A. § 7105.  

To ensure compliance with due process requirements, the 
issues are REMANDED to the RO for the following action:

The RO should furnish the veteran a 
Statement of the Case pertaining to the 
issues of (1) service connection for a 
disability of the chest muscle; (2) an 
initial compensable evaluation for 
hearing loss in the left ear; (3) an 
initial compensable evaluation for the 
period from February 9, 1994 to January 
14, 1999, for tinnitus; (4) an extra-
scheduler evaluation under 38 C.F.R. 
§ 3.321(b)(1), for tinnitus; and (5) a 
compensable rating for multiple non-
compensable service-connected 
disabilities under 38 C.F.R. § 3.324, 
prior to January 15, 1999.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

